Opinion of the court by
JUDGE WHITE
Affirming.
The city o'f Lexington, by H. T. Duncan, mayor, and W. S. Bronston, city solicitor, instituted this action in the Fayette circuit court by ex parte proceeding, by which it is sougiht to have declared illegal and void a certain ordinance or joint resolution of the city accepting a bid of appellant, Some Oonstruction Company, and directing the mayor and city solicitor to execute a contract with appellant for crushed stone. To the ex parte proceeding appellant filed answer, showing its interest in the subject-matter, and on its motion was made party defendant. In the answer of appellant, among other defenses made, it is pleaded in paragraph 5 that in July, 1899, an action was instituted in the Fayette circuit court by J. A. Barlow and another against the city of Lexington, its *916mayor, city solicitor, and council and this appellant, in which it was sought to have the same ordinance or joint resolution, No. 350, declared void, iand presented many of the same objections thereto and reasons against its validity as are now presented by the petition herein; that to that action the city of Lexington, its general council, mayor, and city solicitor, appeared 'and made defense; and that after a full hearing on the merits as there presented the court adjudged the joint resolution valid and binding, and dismissed the action of Barlow absolutely. Appellant then in its answer sought' to make same a cross petition against appellees, H. T. Duncan, mayor, and W. S. Bronston, city solicitor, and as against them asked a mandamus to compel them to execute the contract with appellant in accordance with the joint resolution. The case camte on for hearing on the pleadings and exhibits, and the court dismissed the action for the reason that the former judgment rendered in the action by Barlow, etc., pleaded, was a bar to this action, and was a. final adjudication of the question of the validity of the resolution, No. 350. The court also refused mandamus on the cross petition of appellant against Duncan1, mayor, and Bronston, city solicitor. From that judgment appellant appeals, and the city prosecutes a cross appeal.
We are of opinion that the validity of the joint resolution No. 350 was finally determined in the suit brought by Barlow, etc., in which the city of Lexington, as1 well as its officers were parties, and until that judgment is reversed or set aside by some proper method it is binding, and can not again be litigated by the city of Lexington. Hardwicke v. Young (110 Ky. 504 22 R., 1906) (62 S. W., 10); Bean v. Meguiar (20 Rep., 886) (47 S. W., 771); Burnett v. Com. (21 Rep., 695) (52 S. W., 965).
*917We are also of .opinion that appellant, Home Construction Company, was not entitled in •this action to mandamus or other affirmative relief. This action was instituted under section 3063, Kentucky Statutes, being part of the charter of cities of the second class, and, being a special proceeding for the sole and simple purpose of testing the validity of ordinances, by-laws-, and Resolutions -of the city, no other or further question should be litigated therein, and no affirmative relief could be given to any person who might, by permission of the court, be made party thereto, in order to defend or contest the validity of the -ordinance or resolution.
Finding no error, the judgment is affirmed on both original and cross appeal.